DETAILED ACTION
This action is in response to the amendment 06/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy D. Protas (Reg. #61,681) on 07/01/2022.

Please amend the following claims:
Claim 5, line 1: Replace --A power module according to claim 5-- by --A power module according to claim 4--.

Allowable Subject Matter
Claims 1 - 6, 8 – 12 and 16 – 21, 24 and 27 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein each of the first, second, and third sub-modules is configured to modulate the respective phase of the AC signal such that high-frequency switching is performed only during 2/3 of the respective line cycle”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2020/0052608 discloses a converter system includes a DC bus for each phase of an input AC power signal; a first switching cell for each phase, including first two active switches coupled in series across the DC bus and forming a first switching cell AC pole therebetween, the first switching cell AC pole being coupled to a respective phase; and a second switching cell for each phase, including second two active switches coupled in series across the DC bus and forming a second switching cell AC pole therebetween. The second switching cell AC poles are coupled to each other to form a flying neutral. One of the first switching cell and the second switching cell switches at a frequency at least an order of magnitude greater than the line frequency. The other of the first switching cell and the second switching cell switches at a frequency approximately equal to the line frequency.
US Pub. No. 2012/0242299 discloses a three-phase boost-buck PFC converter including three independent single-phase boost-buck PFC circuits respectively is provided, which are capable of performing PFC on each phase of the three-phase power. The single-phase boost-buck PFC circuit is composed of two single-phase boost-buck converters independently working in a positive and a negative half cycle of an input voltage, and the two single-phase boost-buck converters are connected in parallel at an input side, and are connected in series at an output side, and each of the single-phase boost-buck converters is composed of a front-end boost circuit and a back-end buck circuit connected in cascade. Compared to the existing technique, regardless of a boost mode or a buck mode, the conduction loss is effectively reduced, and the whole system efficiency is effectively improved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838